                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


XL SPECIALTY INSURANCE                           *
COMPANY,

       Plaintiff,                                *
v.                                                           Case No.: GJH-18-2497
                                                 *
ERIE INSURANCE EXCHANGE,
                                                 *
       Defendant.
                                                 *
*      *       *      *       *       *      *       *       *      *       *       *      *

                                  MEMORANDUM OPINION

       This Declaratory Judgment action arises out of an insurance coverage dispute related to a

significant automobile accident that occurred on January 14, 2016. Pending before the Court are

the parties’ cross Motions for Summary Judgment. ECF Nos. 18 & 20. No hearing is necessary.

See Loc. R. 105.6 (D. Md. 2016). For the following reasons, Defendant/Counter-Plaintiff Erie

Insurance Exchange’s Cross Motion for Summary Judgment, ECF No. 18, will be granted, and

Plaintiff/Counter-Defendant XL Specialty Insurance Company’s Cross Motion for Summary

Judgment, ECF No. 20, will be denied.

I.     STANDARD OF REVIEW

       Summary judgment is proper if there are no issues of material fact and the moving party

is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct.

2548, 91 L.Ed.2d 265 (1986); Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d 299, 302 (4th

Cir. 2006). A material fact is one that “might affect the outcome of the suit under the governing

law.” Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir.2001) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, (1986)). A dispute of material fact is only “genuine” if

                                                 1
sufficient evidence favoring the non-moving party exists for the trier of fact to return a verdict

for that party. Anderson, 477 U.S. at 248–49. However, the nonmoving party “cannot create a

genuine issue of material fact through mere speculation or the building of one inference upon

another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.1985). The Court may rely on only facts

supported in the record, not simply assertions in the pleadings, to fulfill its “affirmative

obligation . . . to prevent ‘factually unsupported claims or defenses’ from proceeding to trial.”

Felty v. Graves–Humphreys Co., 818 F.2d 1126, 1128 (4th Cir.1987). When ruling on a motion

for summary judgment, “[t]he evidence of the non-movant is to be believed, and all justifiable

inferences are to be drawn in [her] favor.” Anderson, 477 U.S. at 255.

       Cross-motions for summary judgment require that the Court consider “each motion

separately on its own merits to determine whether either of the parties deserves judgment as a

matter of law.” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003). “The Court must deny

both motions if it finds there is a genuine issue of material fact, ‘but if there is no genuine issue

and one or the other party is entitled to prevail as a matter of law, the court will render

judgment.’” Wallace v. Paulos, 2009 WL 3216622 at *4 (D. Md. Sept. 29, 2009) (citation

omitted).

II.    DISCUSSION

       On January 14, 2016, Juan Sanchez, an employee of R&R Contracting Utilities Inc.

(R&R), ECF No. 18-11 at 3, was operating a 2006 Chevrolet Silverado (the Vehicle) when he

ran through a red light and collided with a vehicle operated by Angela Jefferson. ECF No. 18-5.

The accident involved a total of nine vehicles and resulted in fatal injuries to Jefferson and

injuries to several drivers and occupants of other vehicles as well as property damage claims. Id.

The Vehicle was owned by IPR Northeast, LLC (IPR). ECF No. 18-4 ¶ 11.



                                                   2
       R&R is a small business that provides labor to other companies in need of additional

manpower to perform specific work. ECF No. 18-9 at 16:16–17:1, 28:14–29:21. IPR is one of

the general contractors for whom R&R provides workers. ECF No. 18-6 at 2. At the time of the

accident, Sanchez performed work on R&R’s behalf exclusively for IPR. ECF No 18-6 at 2; ECF

No. 18-10 at 2; ECF No. 18-11 at 3.

       In February 2015, Sanchez became a “project engineer,” a position that required him to

travel between multiple IPR jobsites. ECF No. 18-6 at 2; ECF No. 18-13 at 12:5–14; ECF No.

18-8 at 40:11–18; id. at 194:8–11. As a result, he received authorization and began driving an

IPR vehicle. ECF No. 18-7 at 41:1–5. Whenever he drove an IPR vehicle, he drove the 2006

Chevrolet Silverado—the Vehicle that he was driving at the time of the 2016 accident. ECF No.

18-8 at 196:2. Although the Vehicle was assigned to others as well, it was the only IPR vehicle

that Sanchez drove. ECF No. 18-7 at 21:14–22:11, 34:5–15. There were two different pickup

trucks, including the Vehicle, that were primarily used for the contract Sanchez managed, and if

IPR needed to supply a crew foreman with a vehicle, then the Vehicle Sanchez used could be

“reallocated to a different person as the operations manager saw fit.” Id. at 34:5–15. Sanchez did

not use the Vehicle for “personal purposes” except that he could drive the Vehicle home as a

convenience if he was required to work late; he would then return the Vehicle to the IPR office

the next morning. ECF No. 18-8 at 61:1–18; 195:19–196:1. Sanchez drove the Vehicle home a

“few days a week” and sometimes on the weekend. Id. at 233:6–16.

       On January 14, 2016, Sanchez was driving the Vehicle to an IPR jobsite when the

accident occurred. Id. at 60:2–22. The Vehicle was insured under a policy issued to IPR by

Plaintiff XL Specialty Insurance Company (XL Specialty). ECF No. 18-5 at 2. Separately,

Defendant Erie Insurance Exchange (Erie) issued an insurance policy to Sanchez’s employer,



                                                3
R&R. The Erie policy provides primary insurance for “any owned auto.” ECF No. 18-14 at 8.

But it provides only excess insurance for autos it insures that are not owned. Id. at 12. Pursuant

to the Erie Policy, owned autos include:

               b. 2) any auto not owned by, furnished or available
               for the regular use* of, and while driven by:

                       a) you;
                       b) your active partner and spouse residing
                          in the same household;
                       c) your active executive officer and spouse
                          residing in the same household; or
                       d) if you are a joint venture, your active
                          member and spouse residing in the same household.

               * Autos hired, rented or borrowed for more than 45
               consecutive days shall be considered furnished or available
               for regular use.

Id. at 8 (emphasis in original). The policy’s definition section states that “words have a special

meaning when they appear in bold type.” Id. at 6. The phrase “furnished or available for the

regular use” is not bolded throughout the policy and is not included in the policy’s definition

section. See id. The parties agree that this definition of an “owned auto” is the only one that is

potentially applicable to the Vehicle. ECF No. 18-1 at 14; ECF No. 20-1 at 10.

       In the wake of the accident, Plaintiff XL Specialty paid most of the resulting insurance

claims and now seeks a declaration that Defendant Erie was a co-primary insurer and similarly

required to pay those claims. ECF No. 1. Erie filed a counterclaim requesting a declaration that if

Erie is required to provide any coverage for the claims resulting from the January 14, 2016

accident, its coverage is excess to the coverage provided by XL Specialty. ECF No. 8. Because

the Erie policy provides primary insurance for “any owned auto” and the material facts related to

the Vehicle are not in dispute, the parties’ cross motions turn on the meaning of this phrase. If




                                                  4
the Vehicle qualifies as an owned auto, XL Specialty is entitled to summary judgment; if the

Vehicle is not an owned auto, then Erie is entitled to summary judgment.

          When an insurance policy’s relevant terms are unambiguous, the meaning of those terms

is a question of law to be determined by the court. Cole v. State Farm Mutual Ins. Co., 359 Md.

298, 305 (2000); Bausch & Lomb v. Utica Mut. Ins. Co., 330 Md. 758, 779 (1993). The phrase,

“furnished or available for the regular use” is unambiguous. See Allstate v. Humphrey, 246 Md.

492, 496 (1967); Winterwerp v. Allstate Ins. Co., 277 Md. 714 (1976). Regular means “steady or

uniform in course,” “the antonym of ‘casual’ or ‘occasional,’” “characterized by the presence or

operation of a definite principle,” “marked or distinguished by steadiness or uniformity in action,

procedure, or occurrence,” “habitually or customarily used,” or “recurring.” Humphrey, 246 Md.

at 497.

          Winterwerp v. Allstate Ins. Co. is instructive on this point. There, a volunteer fireman was

driving a firefighting vehicle owned by the fire department when he was involved in an accident.

277 Md. at 716. The insurance company responsible for the firefighter’s personal motor vehicle

policy argued that it was not responsible for coverage while he drove the firefighting vehicle

because it was a non-owned vehicle that was furnished or available for his regular use. Id. at 719.

The firefighter had only driven the particular vehicle ten times in a two-year period, but he had

driven one of the six vehicles used in emergencies on seventy trips during that two-year period.

Id. The Maryland Court of Appeals described it as well-settled that a vehicle may be considered

furnished or available for regular use even if “it is only one of a group of vehicles furnished or

made available for the regular use of the named insured.” Id. The court concluded that “there was

nothing temporary or limited about the insured’s connection with the firefighting vehicles”

because “he had steadily and continuously participated” as a volunteer. Id. at 720. The court



                                                   5
noted that “it was not only unnecessary for the insured to seek permission to drive one of the

vehicles required in a particular instance, but it was his duty to perform that task whenever he

arrived in time to do so.” Id. Because he drove a firefighting vehicle on seventy occasions, “an

experience rate” that could be “fairly described as steady or uniform in course,” the court held

that the vehicle was furnished or available for regular use and the insurance company was not

obligated to provide coverage. Id. at 720–21.

       So too here. Sanchez had steady and continuous access to the Vehicle for about a year.

Further, “it was not only unnecessary for,” Sanchez “to seek permission to drive one of the

vehicles required in a particular instance, but it was his duty to perform that task whenever he”

was required to travel between multiple jobsites. Id. at 720. Although there were two vehicles

available for use on Sanchez’s contract, it is well-settled that a vehicle may be considered

furnished or available for regular use even if “it is only one of a group of vehicles furnished or

made available for the regular use of the named insured.” Id. at 719. Additionally, while Sanchez

did not use the Vehicle for “personal purposes,” he could drive the Vehicle home without asking

for permission and he did so a “few days a week” and sometimes on the weekend. ECF No. 18-8

at 61:1–18; id. at 195:19–196:1; id. at 233:6–16. Because the Vehicle was an “furnished or

available for the regular use of” Sanchez, and the parties agree that none of the other definitions

of “owned autos apply” to the Vehicle, it was a non-owned auto pursuant to the Erie Policy.

       XL Specialty’s argument that because Sanchez did not borrow the Vehicle “for more than

45 consecutive days” it was not available for his “regular use” fails. Contrary to XL Specialty’s

position, the footnote stating that “autos hired, rented or borrowed for more than 45 consecutive

days shall be considered furnished or available for regular use” is clearly an example not a

limitation. The policy’s separate definition section states that “words have a special meaning



                                                 6
when they appear in bold type,” but the phrase “regular use” is not defined in that section nor

bolded throughout the policy. Id. at 6. Therefore, the footnote does not provide an exclusive

definition for that term, and it does not support the argument that unless an auto is hired, rented

or borrowed for more than 45 consecutive days, it is not furnished or available for regular use.

         Based on the undisputed facts and well-established Maryland law addressing

the phrase “furnished or available for regular use”—a phrase that is common to insurance

policies—the Vehicle was “furnished or available for” Juan Sanchez’s regular use. As such, it

was not an owned auto and if Erie was required to provide any coverage for the claims resulting

from the January 14, 2016, it was not as a co-primary insurer. In sum, Defendant Erie is entitled

to summary judgment, and Plaintiff XL Specialty’s cross-motion for summary judgment must be

denied.1

III.     CONCLUSION

         For the foregoing reasons, Defendant/Counter-Plaintiff Erie’s Cross Motion for Summary

Judgment is granted, and Plaintiff/Counter-Defendant XL Specialty’s Cross Motion for

Summary Judgment is denied. A separate Order shall issue.

Date: July 3, 2019                                                       __/s/________________________
                                                                         GEORGE J. HAZEL
                                                                         United States District Judge




1
  Although Defendant Erie’s prayer for relief requests a declaration that Plaintiff XL Specialty had a duty to defend
and indemnify R&R against any claims arising out of the underlying accident and requests reasonable attorney’s
fees and costs, ECF No. 8 at 7, Erie’s motion for summary judgment papers do not support such a declaration or
award, see ECF Nos. 18-1 & 21. First, Defendant Erie concedes that it is not asking this Court “to declare whether
Erie had a duty to defend or indemnify R&R, Sanchez, or IPR.” ECF No. 21 at 1. Rather, Defendant Erie claims the
Court “is being asked to declare that, if [Erie] had such a duty, it was excess to the duty to defend and indemnify that
XL Specialty owed to R&R, Sanchez, and IPR.” Id. at 1; see also id. at 7 (“Erie’s duty to defend R&R (or IPR or
Sanchez) is not at issue in this case.”). Further, there is a pending state court action that will resolve the duty-to-
defend issue. ECF No. 20-7. Finally, Defendant Erie’s papers do not explain why Erie is entitled to an award for
reasonable attorneys’ fees and costs. For these reasons, the accompanying order does not declare that XL Specialty
had a duty to defend and indemnify R&R against any claims arising out of the underlying accident or that Erie is
entitled to the reasonable attorneys’ fees and costs incurred for defending R&R in the underlying litigation.

                                                           7
